Citation Nr: 0017924	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1955.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDING OF FACT

The claim of entitlement to service connection for a back 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain the veteran's service medical records, which 
are presumed lost in the 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The only 
medical record available from his military service is a 
record by the Surgeon General' Office (SGO) consisting of 
data from hospital admission cards.  That record shows that 
the veteran was hospitalized in November 1954 for 
psychoneurotic disorders and gastric neuroses.   There is no 
indication of the existence of any service medical records 
relating to an in-service back injury.

The veteran contends that he fell while in-service during 
basic training in 1954 and injured his back.  He also 
contends that arthritis has set in his back and he tries to 
relieve the pain by taking 10 to 12 Advils daily.  He stated 
that he could not handle a motor pool assignment that he was 
given, due to the pain in his back.  He further stated that 
he was told that he received a medical discharge for his 
back.  His record of service (DD Form 214) indicates that he 
was discharged for unsuitability.

A November 1997 VA examination report shows the veteran 
reported that during service while climbing a wall with a 
rope he lost his grip and fell about 20 feet and injured his 
low back.  He was treated with analgesic.  He further 
reported that, thereafter, he visited sick call several times 
for a back problem.  He stated that he always had trouble 
with his back but as a young person he tended to ignore it.  
He stated that perhaps 3 to 4 times he saw a chiropractor and 
had x-rays taken.  He indicated that he received other 
treatment to try to ease his back pain.  The examination 
concluded in a diagnosis of chronic lumbosacral strain and 
moderate osteoarthritis of the lumbar spine.  X-rays of the 
lumbosacral spine revealed moderate osteoarthritis.

The physician noted that due to the very common incidence of 
osteoarthritis of the spine in the veteran's age group, the 
finding of osteoarthritis is very likely not associated with 
the original injury.
Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease 
such as arthritis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999); see Savage, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is plausible.  38 U.S.C.A. § 5107.  

Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of § 5107(a).  Murphy, supra at 
81.  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and a current disability.  Caluza, supra at 506.  

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The evidence of record reflects that the RO pursued service 
medical records pertaining to the veteran through the NPRC 
and received verification that any such records formerly on 
file at NPRC no longer exist.  The evidence also reflects, 
and the Board is satisfied, that the RO has attempted to 
locate additional pertinent evidence regarding the veteran's 
military service.  The analysis set forth below, therefore, 
was undertaken pursuant to the duties and obligations set 
forth in Pruitt, Id. and O'Hare, Id.

In this case, the veteran contends that his claimed current 
back disorder diagnosed as osteoarthritis is a result of an 
injury that occurred in service.  However, there is no 
competent medical evidence of record that establishes a link 
between the veteran's current back disorder and service.  See 
Caluza, supra.  

In fact, on examination, a VA physician stated that it was 
very likely that the veteran's back disorder is not 
associated with the alleged original injury but was 
consistent with his age group.  Since the veteran has failed 
to satisfy his initial burden of submitting a well-grounded 
claim by failing to provide competent medical evidence of a 
nexus between his osteoarthritis and an in-service 
incurrence, his claim is not well grounded. 

In addition, the medical evidence of record shows a post-
service diagnosis of a back disorder in 1997, more than 40 
years after the veteran's discharge from service.  The 
veteran has presented no medical records of treatment for a 
back disorder in the interim period from the time of his 
discharge to his most recent diagnosis in 1997.  

Thus, there is no medical evidence of continuity of 
symptomatology for his claimed back disorder since military 
separation.  The absence of any medical records of a 
diagnosis or treatment for symptoms for a back disorder for 
more than 40 years after service is evidence highly probative 
against his claim, see Savage, supra, see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991), and annuls any 
consideration of service connection based on continuity of 
symptomatology.  See Savage, supra.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current osteoarthritis of the back and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

As noted above, the veteran has asserted that his claimed 
current back disorder is related to a fall while in service.  
However, the evidentiary record is devoid of any competent 
medical evidence in this regard; and, such assertions by the 
veteran are beyond the his competence.  See King, supra.  

The veteran does not have the competency of a medically 
trained health care professional to express an opinion as to 
diagnosis or etiology.  Espiritu, supra.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Heuer, 
Grottveit and Murphy, supra.  The veteran does not meet this 
burden by merely presenting his lay opinion.  Espiritu, 
supra.  Consequently, his lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, see Tirpak, supra at 611, the 
absence of cognizable evidence renders the veteran's claim 
for a back disorder is not well grounded.

Moreover, the Court in Colvin pointed out that the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, supra, the 
veteran's claim of service connection for a back disorder 
must be denied as not well grounded.

For the foregoing reasons, the veteran's claim of entitlement 
to service connection for a back disorder is not well 
grounded and must therefore be denied.

Because the veteran has not submitted a well-grounded claim 
of service connection for a back disorder, VA is under no 
obligation to assist him in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

As the veteran's claim for service connection for a back 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991);  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a back disorder, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

